          Case 1:19-cv-01552-ABJ Document 15-1 Filed 08/12/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

                Plaintiff,

    v.                                             Case No. 1:19-cv-1552 (ABJ)

U.S. DEPARTMENT OF JUSTICE,

                Defendant.


                   DEFENDANT’S STATEMENT OF MATERIAL FACTS
                    AS TO WHICH THERE IS NO GENUINE DISPUTE

         Defendant Department of Justice (DOJ or the Department) hereby states pursuant to

Local Rule 7(h)(1) that no genuine dispute exists as to the following material facts:

         1.     April 18, 2019, Anne L. Weismann on behalf of plaintiff Citizens for

Responsibility and Ethics in Washington (CREW or Plaintiff) submitted a FOIA request to

DOJ’s Office of Legal Counsel (OLC) seeking “all documents pertaining to the views OLC

provided Attorney General William Barr on whether the evidence developed by Special Counsel

Robert Mueller is sufficient to establish that the President committed an obstruction-of-justice

offense.” See Declaration of Paul P. Colborn ¶ 8 & Ex. B at 1 (the FOIA Request). The FOIA

Request sought records without a date limitation. Id. Plaintiff requested expedited processing of

its request. Id. at 3-5.

         2.     By letter dated April 26, 2019, Mr. Colborn responded to Ms. Weismann on

behalf of OLC, acknowledging receipt of the FOIA Request. See Colborn Decl. ¶ 9 & Ex. C at 1

(OLC Acknowledgment). By the April 26, 2019 letter, OLC also informed Ms. Weismann that
         Case 1:19-cv-01552-ABJ Document 15-1 Filed 08/12/20 Page 2 of 3




DOJ’s Office of Public Affairs had denied the request for expedited processing. See Colborn

Decl., Ex. C at 1.

       3.      Plaintiff filed the instant lawsuit on May 28, 2019. See Compl, ECF No. 1. At

that time, DOJ had not released any responsive records. See Answer ¶ 19, ECF No. 11.

       4.      On February 11, 2020, plaintiff agreed to limit the scope of the Request to all

material to documents actually provided by OLC to Attorney General William Barr or the Office

of the Attorney General on the subject of whether the evidence developed by Special Counsel

Mueller is sufficient to establish that the President committed an obstruction-of-justice offense.

See Colborn Decl. ¶ 10.

       5.      By letter dated May 22, 2020, OLC responded to Plaintiff’s FOIA Request. See

Colborn Decl. ¶ 11 & Ex. D at 1 (OLC Response). The OLC Response informed Plaintiff that

OLC had identified 61 responsive records. Id. The OLC Response further informed Plaintiff

that 32 responsive records were enclosed with some redactions, one responsive record had been

referred to DOJ’s Office of Information Policy (OIP), and the remaining 28 responsive records

had been withheld in full pursuant to FOIA Exemption 5. See Colborn Decl., Ex. D at 1. The 32

responsive records were furnished to Plaintiff that same day. Id.

       6.      The OLC Response informed Plaintiff that the withheld documents were

protected by the attorney-client and deliberative process privileges and were not appropriate for

discretionary release. Id.

       7.      On May 8, 2020, OLC referred a single nine-page memorandum to OIP for

processing and direct response to Plaintiff. Declaration of Vanessa R. Brinkmann ¶ 7. The

memorandum was referred to OIP because it was solicited by and written for the Attorney

General. Id.


                                                 2
        Case 1:19-cv-01552-ABJ Document 15-1 Filed 08/12/20 Page 3 of 3




       8.      By letter dated June 17, 2020, OIP released the memorandum in part to Plaintiff,

withholding certain information on page one pursuant to the deliberative process and attorney-

client privileges of Exemption 5, withholding pages two through eight in full pursuant to the

same privileges of Exemption 5, and releasing page nine in full. See Brinkmann Decl. ¶ 7 & Ex.

A.

       9.      OIP’s June 17, 2020 release constituted DOJ’s final response to Plaintiff’s FOIA

request. Joint Status Report at 1, ECF No. 14.

       10.     Plaintiff is not challenging the adequacy of DOJ’s search for responsive records,

DOJ’s withholdings pursuant to Exemption 6, or DOJ’s withholdings pursuant to Exemption 5

from the 32 documents released with redactions on May 22, 2020 by OLC to Plaintiff. See

Colborn Decl. ¶¶ 12, 14.



Dated: August 12, 2020                           Respectfully submitted,

                                                 ETHAN P. DAVIS
                                                 Acting Assistant Attorney General

                                                 ELIZABETH J. SHAPIRO
                                                 Deputy Director
                                                 Civil Division, Federal Programs Branch

                                                 /s/ Julie Straus Harris
                                                 JULIE STRAUS HARRIS (DC Bar # 1021928)
                                                 Senior Trial Counsel
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street NW, Room 11514
                                                 Washington, D.C. 20005
                                                 Tel: (202) 353-7633
                                                 Fax: (202) 616-8470
                                                 E-mail: julie.strausharris@usdoj.gov

                                                 Counsel for Defendant


                                                 3
